Fuller, J.
So far as material to the questions of law presented, the facts and circumstances before us on this appeal are not in the slightest degree distinguishable from Pickford v. Peebles et al. 7 S. D. 166, 63 N. W. 779. That case is consistent with our former decisions, and has become a rule of property in this state. In this instance, as in the Pickford case, J. M. Dunn loaned his own money, and performed every act relating to the execution and delivery of the notes and purported trust deed. Respondent’s title thereto was acquired by indorsement made by J. M. Dunn, in the name of P. M. Dunn, whom he chose to name as payee, and for whom he osténsibly acted while transacting business for himself. Under our statute, a trust deed given to secure a loan conveys no title whatever; and the creditor selects the trustee, whose legal status, in cases like this, is that of a mortgagee invested not only with *311the power of sale, but such other powers as mortgagees usually possess. By a studious review of every question argued, we are given further assurance that in our former decision the rights of the parties were correctly considered and determined in the light of well-established principles of equity. Even though we considered the case unsound, it should not be disturbed after it has remained undisputed for so long a time, and titles have become vested on the strength of it.
The judgment appealed from is reversed.